Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites a low temperature purification process, this in interpreted in view of claim 7, and paragraph [0017] of the instant specification to include a temperature of the membrane separation process of 23-80 °C.
Claim 1 recites at low solvent concentrations, and at high to medium solvent concentrations this in interpreted in view of claims 3-5, and paragraphs [0008-0009] of the instant specification to include low solvent concentrations of less than 5 wt% and high to medium solvent concentrations of 5-70 wt%.
	Claim 2 recites a polymeric OSN membrane. OSN should be spelled out on the first occurrence, further OSN is not defined in the specification, the instant specification paragraphs [0004, 0026, 0035] disclose NF and OSN membranes [0026, 0016], the polymeric OSN membrane in interpreted to mean organic solvent nanofiltration or solvent resistant nanofiltration, these terms would be known to one of ordinary skill in the art.
	Claims 3-5 recite solvent concentration, for the purposes of examination, the solvent concentration is interpreted as the feed solvent concentration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear, it is not clear what the process steps are required, additionally, while “low” or “medium to high” solvent concentrations are recited, the term ”the solvent” lacks antecedent basis, and it is also not clear if the solvent concentrations are with respect to a feed or other stream. 
The term “high performance” in claims 1, 8, and 9 is a relative term which renders the claim indefinite. The term “high performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how or if “high performance” limits “resins, thermoset resins, or epoxy resins”.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a purification process for high performance resins, thermoset resins or epoxy resins, and the claim also recites and more specifically glycidyl amine based high performance resins which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the term "current" is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 5, a low viscous epoxy resin or epoxy functional diluents, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites “the thermosetting composition.” There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the feed-stream. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites new product in the retentate stream with unique features (e.g. increased Tg) and increased thermal stability compared to the residue stream formed in common physical molecular distillation operations. It is unclear what is meant by “unique features” or if the increased Tg is a requirement, or merely and example, further, increased and common are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, while a feed stream which does not permeate through the membrane does imply a retentate stream, for clarity, the retentate stream does not specifically provide antecedent basis, a retentate stream would be clearer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US PG Pub 2017/0029557).
With respect to claim 1, Inoue teaches epoxy amine adduct resin compositions, the compositions adducts between prepared by reacting a glycidyl containing epoxy resin with a dialkylamine (abstract, [0001-0002, 0008, 0087], glycidyl amine based resins), the reaction between the epoxide and amine may proceed in the presence of a solvent, the solvent is not limited, examples include toluene, xylenes, ketones, such as acetone etc., and alcohols ([0173]), the amount of solvent is not limited ([0174]), the reaction exemplified in a batch, semi-batch, and continuous flow system, and after reaction the prepared compound separated/purified by known or common separation methods such as filtration, concentration, distillation, extraction, crystallization, recrystallization, column chromatography, or a separation method as any combination ([0187-0188]).
With respect to claims 3-6, Inoue teaches the solvent is not limited, examples include toluene, xylenes, ketones, such as acetone etc., and alcohols ([0173]), the amount of solvent is not limited ([0174]).
With respect to claim 8, Inoue teaches a resin as discussed above.
With respect to claim 9, Inoue teaches fiber reinforced composites (title, [0052]).

Claims 1, and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US PG Pub 2010/0120975).
With respect to claim 1, Kuroda teaches production of epoxy silicone resin compositions having good transparency, excellent light resistances, heat resistance, and heat discoloration resistance, crack resistance and adhesiveness, capable of providing a rigid material after hardening, excellent in dimensional stability ([0002-0003, 0017-0018, 0061-0062], a high-performance resin), the process can be batch, semi-batch, or continuous ([0206-0212], continuous or semi-continuous), including a method for separating and recovering epoxy silicone from a mixture containing epoxy silicone, the method is not limited, the separation temperature is preferably 0°C-200°C or less, particularly preferably  15°C-80°C or less to suppress denaturation ([0221-0223], a low temperature purification process), treated reaction solution filtered by a membrane filter, and the filtrate subjected to an evaporator at 40°C under reduced pressure to obtain epoxy silicone ([0350, 0361, 0401, 0459, 0468]) followed by heating under reduced pressure to reduce the content of low boiling point compounds ([0351, 0402, 460, 0469]), the separation of apparatus may include, among others, a thin-film evaporator, and that in the process of separating apparatuses may be used alone, or in combination ([0225], the process combines membrane filtration with distillation to remove the solvents of the purified resin thereafter), the amount of solvent to be used varies depending on the type of compound, molecular weight, reaction manner, and the mass of solvent based on the total mass of the mixture falls within 0.1% by mass or more and 99.9% by mass or less, preferably 10-95%, or 20-90% ([0210], a filtration unit that operates at low solvent concentrations, or cascaded membrane filtration units that operate high to medium solvent concentrations).
With respect to claims 3, 4, 5, and 6, the process of claim 1 is taught above. Kuroda teaches solvents including ketones, acetones, alcohols, toluene, and xylenes, and the amount of solvent to be used varies depending on the type of compound, molecular weight, reaction manner, and the mass of solvent based on the total mass of the mixture falls within 0.1% by mass or more and 99.9% by mass or less, preferably 10-95%, or 20-90% ([00207-00210]) wherein the solvent is selected from benzyl alcohol, acetone, methyl isbutyl ketone, toluene, xylene or a combination thereof.  
With respect to claim 7, the process of claim 1 is taught above. Kuroda teaches the separation temperature is preferably 0°C-200°C or less, particularly preferably 15°C-80°C or less to suppress denaturation ([0221-0223], the temperature applied to the membrane or a cascade of membranes is between room temperature to 70°C, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists.  
Claim 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riehle (US PG Pub 2008/0066881), optionally in view of Riehle (US 6,554,961).
With respect to claim 1, Riehle teaches membrane separation processes for removing residual (solvents are removed) from polyamine-epihalohydrin resins and separating the composition into a permeate and retentate by membrane separation apparatus ([0036-0038]), by membrane separation, e.g. nanofiltration of solutions of such resins ([0045]), operating temperatures of the membrane separation process can be from about 0-90°C ([0048], low temperature purification process), aqueous and other solvents such as methanol, ethanol, and solvent to feed ratios of 0.1:1 to about 100:1 ([0049], low, or medium to high solvent concentration), operated in batch, modified batch, continuous stages in series, constant volume diafiltration, and discontinuous diafiltraiton, stages can be varied from 1-5 ([0056], continuous or semi-continuous, single or cascade membrane filtration), and the resins can be treated by various processes prior to and/or subsequent to the membrane separation process of the present invention without limitation, with combinations of processes ([0077]). Riehle’s additional processes, without limitation, would include distillation. Alternatively, Riehle teaches the various processes including those disclosed in Riehle US 6,554,961, among others, at least Riehle ‘961 teaches distillation (col 12 lines 58-67)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate distillation.
With respect to claim 3, the process of claim 1 is taught above, Riehle teaches solvent to feed ratios of 0.1:1 to about 100:1 ([0049], the solvent used in a concentration from 5 wt% to up to 70 wt%.  
With respect to claim 4, the process of claim 1 is taught above, Riehle teaches solvent to feed ratios of 0.1:1 to about 100:1 ([0049], implying the solvent used is compatible with the membranes in a concentration from 5 wt% to up to 70 wt%). 
With respect to claim 7, the process of claim 1 is taught above. Riehle teaches operating temperatures of the membrane separation process can be from about 0-90°C ([0048], the temperature applied to the membrane or a cascade of membranes is between room temperature to 70°C).  
Claims 1, 3-6, 8-9 are rejected under 35 U.S.C. 103 as obvious over Inoue (US PG Pub 2017/0029557), in view of Riehle (US PG Pub 2008/0066881), optionally in view of Riehle (US 6,554,961).
Inoue teaches epoxy amine adduct resin compositions, the compositions adducts between prepared by reacting a glycidyl containing epoxy resin with a dialkylamine (abstract, [0001-0002, 0008, 0087], glycidyl amine based resins), the reaction between the epoxide and amine may proceed in the presence of a solvent, the solvent is not limited, examples include toluene, xylenes, ketones, such as acetone etc., and alcohols ([0173]), the amount of solvent is not limited ([0174]), the reaction exemplified in a batch, semi-batch, and continuous flow system, and after reaction the prepared compound separated/purified by known or common separation methods such as filtration, concentration, distillation, extraction, crystallization, recrystallization, column chromatography, or a separation method as any combination ([0187-0188], continuous or semi-continuous). 
If Inoue’s any combination is not adequate to address membrane filtration combined with distillation, and low temperature. 
Riehle teaches membrane separation processes for removing residual (solvents are removed) from polyamine-epihalohydrin resins and separating the composition into a permeate and retentate by membrane separation apparatus ([0036-0038]), by membrane separation, e.g. nanofiltration of solutions of such resins ([0045]), operating temperatures of the membrane separation process can be from about 0-90°C ([0048], low temperature purification process), aqueous and other solvents such as methanol, ethanol, and solvent to feed ratios of 0.1:1 to about 100:1 ([0049], low, or medium to high solvent concentration), operated in batch, modified batch, continuous stages in series, constant volume diafiltration, and discontinuous diafiltraiton, stages can be varied from 1-5 ([0056], continuous or semi-continuous, single or cascade membrane filtration), and the resins can be treated by various processes prior to and/or subsequent to the membrane separation process of the present invention without limitation, with combinations of processes ([0077]). Riehle’s additional processes, without limitation, would include distillation. Alternatively, Riehle teaches the various processes including those disclosed in Riehle US 6,554,961, among others, at least Riehle ‘961 teaches distillation (col 12 lines 58-67)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate distillation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Riehle’s separation process into Inoue’s separation/purification process, as according to Inoue, the prepared compound is separated/purified by known or common separation methods such as filtration, concentration, distillation, extraction, crystallization, recrystallization, column chromatography, or a separation method as any combination ([0187-0188]), and according to Riehle, the membrane separation process provides resins with reduced levels of residuals ([0050]).
With respect to claims 3-6, Inoue teaches the solvent is not limited, examples include toluene, xylenes, ketones, such as acetone etc., and alcohols ([0173]), the amount of solvent is not limited ([0174]).
With respect to claim 8, Inoue teaches a resin as discussed above.
With respect to claim 9, Inoue teaches fiber reinforced composites (title, [0052]).
Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as obvious over Inoue, in view of Riehle (US PG Pub 2008/0066881), optionally in view of Riehle (US 6,554,961), in view of Lapointe US PG Pub 2016/0288057).
With respect to claim 2, the process of claim 1 is taught above. Riehle teaches nanofiltration in 1-5 stages as discussed above ([0045-0046, 0055], the membrane or a cascade of membranes), and spiral, tubular or vibrating cross flow membranes are acceptable ([0045, 0055]), selecting a membrane based on the type of residuals to be removed, potential for membrane fouling, feed and product pH, yield loss, membrane efficiency, and permeate flux rates ([0045, 0055, 0058]), including GEA membranes (examples). The use of tubular ceramic membranes are known in the art, and as such would be an obvious engineering choice. 
Alternatively, LaPointe teaches methods for production of acrylates from epoxide feedstocks in continuous flow processes utilizing OSN membranes producing permeate and retentate streams, and in embodiments the retentate stream is treated as a catalyst recycling stream and is returned to the process where it is contacted with additional epoxide, and or diluted ([0249-0251]). Solvents include toluene, acetone, ketones, xylene, among others ([0274-0275]), the nanofiltration membrane is stable in the solvent ([0277]), the temperature should be maintained in a range of about -10-200, 0-125, 30-100, or 40-80°C ([0280]), the permeate stream may be processed by vacuum distilling, heating, among others, and the retentate stream recycled and contacted with additional epoxide, or diluted ([0294-0296]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaPointe’s OSN membranes, as one or more of Riehle’s stages, as according to LaPointe, the invention provides nanofiltration membranes with reduced chemical reactivity, and advantages in manufacturing processes where reactive feedstocks and/or products are utilized or produced ([0038-0039]).
With respect to claim 4, the process of claim 1 is taught above, Riehle teaches solvent to feed ratios of 0.1:1 to about 100:1 ([0049], implying the solvent used is compatible with the membranes in a concentration from 5 wt% to up to 70 wt%). Alternatively, LaPointe teaches solvent-compatible nanofiltration membranes ([0036]).   
With respect to claim 10, the process of claim 1 is taught above. LaPointe teaches a retentate stream recycled and contacted with additional epoxide, or diluted ([0294-0296], an epoxy resin or diluent is added to the feed-stream), absent clarification of the specific improvements, in view of the 112(b) rejections above, the properties of a retentate stream would be inherent to the separation step, constituted as such that it does not permeate through the membrane but forms a new product in the retentate stream with unique features (e.g. increased Tg) and increased thermal stability compared to the residue stream formed in common physical molecular distillation operations.
Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as obvious over Riehle (US PG Pub 2008/0066881), optionally in view of Riehle (US 6,554,961), in view of Lapointe US PG Pub 2016/0288057).
With respect to claim 2, the process of claim 1 is taught above. Riehle teaches nanofiltration in 1-5 stages as discussed above ([0045-0046, 0055], the membrane or a cascade of membranes), and spiral, tubular or vibrating cross flow membranes are acceptable ([0045, 0055]), selecting a membrane based on the type of residuals to be removed, potential for membrane fouling, feed and product pH, yield loss, membrane efficiency, and permeate flux rates ([0045, 0055, 0058]), including GEA membranes (examples). The use of tubular ceramic membranes are known in the art, and as such would be an obvious engineering choice. 
Alternatively, LaPointe teaches methods for production of acrylates from epoxide feedstocks in continuous flow processes utilizing OSN membranes producing permeate and retentate streams, and in embodiments the retentate stream is treated as a catalyst recycling stream and is returned to the process where it is contacted with additional epoxide, and or diluted ([0249-0251]). Solvents include toluene, acetone, ketones, xylene, among others ([0274-0275]), the nanofiltration membrane is stable in the solvent ([0277]), the temperature should be maintained in a range of about -10-200, 0-125, 30-100, or 40-80°C ([0280]), the permeate stream may be processed by vacuum distilling, heating, among others, and the retentate stream recycled and contacted with additional epoxide, or diluted ([0294-0296]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaPointe’s OSN membranes, as one or more of Riehle’s stages, as according to LaPointe, the invention provides nanofiltration membranes with reduced chemical reactivity, and advantages in manufacturing processes where reactive feedstocks and/or products are utilized or produced ([0038-0039]).
With respect to claim 4, the process of claim 1 is taught above, Riehle teaches solvent to feed ratios of 0.1:1 to about 100:1 ([0049], implying the solvent used is compatible with the membranes in a concentration from 5 wt% to up to 70 wt%). Alternatively, LaPointe teaches solvent-compatible nanofiltration membranes ([0036]).   
With respect to claim 10, the process of claim 1 is taught above. LaPointe teaches a retentate stream recycled and contacted with additional epoxide, or diluted ([0294-0296], an epoxy resin or diluent is added to the feed-stream), absent clarification of the specific improvements, in view of the 112(b) rejections above, the properties of a retentate stream would be inherent to the separation step, constituted as such that it does not permeate through the membrane but forms a new product in the retentate stream with unique features (e.g. increased Tg) and increased thermal stability compared to the residue stream formed in common physical molecular distillation operations.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as obvious over Riehle (US PG Pub 2008/0066881), optionally in view of Riehle (US 6,554,961), in view of Lapointe US PG Pub 2016/0288057), or Kuroda (US PG Pub 2010/0120975), in view of Riehle (US PG Pub 2008/0066881).
With respect to claim 8, the purification process of one of the preceding claims is discussed above. Kuroda and Riehle each teach a resin, thermoset resin, or epoxy resin, as discussed above.  
With respect to claim 9, the resins of claim 8 are taught above. Riehle teaches the resin can be used in manufacturing wood products ([0008]), and resins are used for enhancing strength in paper produces ([0005, 0063, 0104-0107]), used in combination with fibrous material to produce a composite matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resins at taught in any of the previous claims in combination with fibrous material to produce a composite matrix, as these types of composites are known in the art, as illustrated at least by Riehle.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corley (US PG Pub 2014/0336339) purifying epoxy resins
Kubicek (US PG Pub 2016/0122310) process for manufacturing epoxy monomer and/or epoxides, membrane filter and distillation unit 
Hefner (US PG Pub 2013/0178601)
Ahn (US PG Pub 2017/0210849)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777